


110 HRES 360 IH: Recognizing the 70th anniversary of the

U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 360
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2007
			Mr. Simpson (for
			 himself and Mr. Sali) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the 70th anniversary of the
		  Idaho Potato Commission and expressing the sense of the House of
		  Representatives that an Idaho Potato Month should be
		  established.
	
	
		Whereas the State of Idaho produces approximately
			 one-third of all of the potatoes grown in the United States, harvesting an
			 average of 12,000,000,000 to 14,000,000,000 pounds annually;
		Whereas the State of Idaho’s unique climate of warm days,
			 cool nights, mountain-fed irrigation, and rich volcanic soil is conducive to
			 growing world-renowned potatoes;
		Whereas Idaho potatoes are top-selling and highly
			 recognized potatoes in the United States due to their consistently great taste,
			 versatility, and nutritional content;
		Whereas the Idaho potato brand is
			 recognized throughout the world for its high quality, and is an identifying
			 characteristic of the great State of Idaho;
		Whereas May of 2007 marks the 70th consecutive year that
			 Idaho potatoes have been promoted by the Idaho Potato Commission, an Idaho
			 potato industry group responsible for generating attention for the numerous
			 attributes of Idaho potatoes;
		Whereas the Idaho Potato Commission is recognized
			 nationally and internationally as a top promotional authority for Idaho’s
			 potatoes and potato products;
		Whereas the Idaho Potato Commission’s requirement, since
			 1959, that only potatoes grown in the State of Idaho are allowed to wear the
			 Grown in Idaho Federal certification mark contributed toward the
			 creation of a distinctive, enduringly successful, and popular brand for the
			 Russet Burbank potato variety; and
		Whereas Idaho’s potato industry contributes approximately
			 $2,700,000,000 to the economy of Idaho and employs 39,000 residents of that
			 State: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 70th anniversary of the Idaho Potato Commission; and
			(2)expresses its sense that an Idaho Potato
			 Month should be established.
			
